Title: To John Adams from Samuel Allyne Otis, 7 July 1788
From: Otis, Samuel Allyne
To: Adams, John


          
            Dear Sir
            New York July 7th 1788
          
          Permit me tho late to congratulate you & your amiable Lady upon a return to your native Country, The pleasure & delights of which you must relish peculiarly after so long absence. I have never been much of a traveler, but I can hardly conceive of a Country under all circumstances more eligible; And the prospect of public felicity seems the brighter from the accession of ten states to a System which so far as I comprehend it, promises equal liberty, security of property, & decision— I do not indeed flatter myself with the return of the Golden Age. If any of our farmers have heard of Arcadia they may not think of rambling in her meadows, or that her rich harvests will spontaneously flow, Ideas like these do very well in the poets imagination. Nor may our commercial people expect Gold & Silver as in Solomons reign, Yet we may venture to predict that the industrious husbandmen may reap plenteous harvests, & the vigilant, enterprising Mercht, may rationally expect his ships full fraught with articles of foreign growth, in exchange for produce of his own Country— At least this is my hope & belief, altho some sensible, & I doubt not well meaning friends, hold up such a doleful picture to the contrary, as if the D——1 himself had sat for it— At all events the experiment will soon be tried. Ten States have acceded. Congress feeling an obligation to call upon the people to elect their president &c, have chosen a Committee who will in a day or two report the time for operations to commence under the new Government, & which I think will probably be in Jany or Feb 1789. NYork are indeed

opposed, but the last accounts from their Convention from the leaders in favor of the question “lead us hope.” Of NCarolina there can be little doubt— R Island you will be pleased to form your own Judgmt upon— They are a kind of Comet— Virginia & NCarolina & the New settled regions at the Westward, keep teasing about Missisippi.
          You may probably not be informed that Congress have ratified your last loan of 1.000,000 florins, Indeed I know of no other alternative, No resources can at present be brot into operation.
          You may have heard Congress have resolved “that it is expedient for Kentucky to become a separate State,” but this will not take place at present. The Dominion was so swoln, & Kentucky inflamed, it was thot prudent to administer this cooling application. The business will not progress under the present Confederation, Vermont must go hand in hand with this business—
          I had the pleasure of passing an hour at Col Smiths on Saturday evening— He is delightfully situated about 12 miles from N York, and Mrs Smith is pleased with her residence at Jamaica. I took the liberty to propose directing her Letters to the Easwd, And shall carefully deliver any you may please to cover to me.
          I should feel myself honored by a communication of your opinion & advice upon any matter of such importance as to claim your attention, And with my compliments to Mrs Adams & all friends, / I am / Very respectfully / Your Excellencys / Most Humle Sert
          
            Sam. A. Otis
          
        